Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 1 of 16 PageID #: 2231




                                  LNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOI'RI
                                        EASTERNDTVISION
   UNITED STATES OF AMERICA,
                                                 )
                  plaintiff,                     )
                                                  )
                                                 )
                                                 )                  No. 4:19-CR4MI2 AGF (pLC)
  DAVIDM. FOSTON,                                )
                                                 )
          aka .Max,,, and ,.p1e2,,,
                                                 )
                                                 )
                  Defendant.
                                                 )

                                      GUILTY-PLEA AGREEMENT
          Come now the parties and hereby agree,
                                                 as follows:

  I.   PARTIES:

         The parties are defendant DAVID M. FOSTON,
                                                    rE)resented by defense counsel,
                                                                                    Nick
 Zotos, and the United States ofAmerica (hereinafter
                                                     "government,,), represented by the        office of
 the united states Attomey for the Eastem
                                          District of Missouri. This agreement does not,
                                                                                         and is
 not intended to, bind any govemmental office or agency
                                                        other than the united States Attorney for

 the Eastem District of   Missouri. The court is neither   a   party to nor bound by this agreement.

 2.G UILTY        EA

         Pursuant to Rule l r(c)(l)(A), Federal Rules          of criminal procedure, in   exchange for
 defendant's voluntary plea ofguilty to the lesser include offense
                                                                   ofconspiracy to distribute cocaine

 under Count I, no further federal prosecution        will be brought in this District relative to     the

 defendant's involvement in the consptacy to distribute cocaine, heroin or fentanyl
                                                                                    from March 1,

 2018 to May 29, 2019 of which the government is aware at this time.

         The United state Attomey's office further agrees not to file an inforrnation pusuant to

 Title 21 United States Code Section 851 detailing the defendant's prior convictions for serious
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 2 of 16 PageID #: 2232




  drug felonies. The defendant acknowredges
                                            that as he was originally charged in the indictment

  and     if the court deterrnined the defendant     had two or more prior convictions for serious
                                                                                                   drug
  felonies, the defendant would be subject to twenty-five
                                                             (25) years rnandatory imprisonment on
  Count I under Title 2 1 United Srates Code
                                             Section g4 1 (bX 1 XA).

            The parties also agree   tlat   the U. S. Sentencing Guidelines Total offense
                                                                                          Level analysis
  agreed to by the parties herein is the resurt
                                                ofnegotiation and led, in part, to the guilty prea. The
  parties further agree that either party may request
                                                      a sentence above or berow the U.S. senlencing

  Guidelines range (combination of rotal offense Level
                                                       and criminar History category) urtimately

 determined by the Court pursuant to any chapter of the
                                                        Guidelines and             Title lg, United states
 code, section 3553(a). The parties firrther agree that notice
                                                               ofany such request will be given no
 later than ten days prior to sentencing and that said notice
                                                              shall specifu the legat and factual bases

 for the request.


           The defendant agrees, pu$uant to the guilty plea of the lesser_included
                                                                                   offense of
 conspiracy to distribute cocaine under count        I to forfeit to the United states all property subject
 to forfeiture under the applicable statutes, including but not limited
                                                                        to the following:


               a-   one million, three-hundred and four thousand, eight-hundred and four dolrars

 ($1,304,804.00) in United states currency located and seized
                                                              by law enforcement fiom            orIS B.
 DODD, aka O.B. Dodd, '.O.B.,,'in phelps County, Missouri on March 17, 201g.

              b.    A 20ll Ford F-350 utility Truck, vIN#: 1FD7X3F69BEC53956,                 located and

 seized   by law enforcement from orIS B. D0DD, aka o.B. Dodd, "o.8.," in phelps county,

 Missouri on March 17, 2018.

              c.    Two-h'ndred and sixty-three thousand dollars ($263,000.00) in United states

currency located and seized by law enforcement from cARLos MACIAS and LINA KATIUZCA


                                                                                                         2
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 3 of 16 PageID #: 2233




   MACIAS, aka Lina Katiuzca Mendez, in
                                        Craig County, Oklahoma on                Jul   y 25,201g.
                 d'     Three-hundred and eighty-five thousand
                                                               donars ($385,000.00) in united states
   Currency located and seized by raw enforcement
                                                  from KENNERSEN L. GooDEN, aka Kenneth
  Dodd; GIJY R. GOOLSBy, aka ..Richoce!,, ..Shay,,, ,.Shorty;,,
                                                                6p,q,oT A. BERRy, aka .Kojak,,,
  "Jak," "50;" DAVID M. FOSTON, aka ,,Max,,,..prez;,,
                                                      CHIVAS HOLMES, aka..e Ball,,,..e;,,
  and SHANNON L. HOLMES in Houston,
                                    Texas on October 6, 201g.

                e'     Twenty-thousand nine-hundred and forty-five
                                                                   dollars ($20,g45.00) in united
  states currency located and seized by law enforcement
                                                        from the residence           ofGfry   R.   GooLSBy,
  aka "Richoce!" "Shay," "Shorty," at 3g4g Hirondale
                                                     Lane, st. Iouis, Missouri on Marc h              12,20rg.
                f'    A   1969 chevroret camaro,    vIN#:   12337gN663g35, located and seized by
                                                                                                 law
 enforcement from the residence of GUy R. GOOLSBY,
                                                   aka ..Richocet,,, ..Shay,,, ..Shorty,,, at

 3848 Hirondale Lane, St. Iouis, Missouri on March
                                                   12,2019.

            g.        A gord-color Rolex wristwatch located and seized by law enforcement
                                                                                          from the
 residence of GUY R.       GooLSBy,    aka "Richocet," "shay,,,   ,.shorry,"         at 384g        Hirondale
 Lane, St. I-ouis, Missouri on March     lZ,ZOlg.

            h.        A silver-color Rolex wdstwatch rocated and seized by law enforcement
                                                                                           from the
 residence of   GtrY R. GooLSBy, aka "Richocet," "Shay,"          ,.Shorty,,'        at 3g4g        Hirondare
 Lane, St. Louis, Missouri on March 12,2019.

            i.        Fifty-four thousand, four-hundred and seventy-two dollars ($54,472.00)
                                                                                             located

 and seized by law enforcement from the person of DAVID M. FOSTON,     ..Max,,, ..prez,,,
                                                                   aka

 outside I 0827 Midland Boulevard, St. I-ouis, Missouri on     April Il ,   2019 .

           j.         Eight-thousand, seven-hundred and sixry ttoflars ($8,760.00) in United States

 currency located and seized by law enforcement from one of the residences of DAVID M.



                                                                                                            3
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 4 of 16 PageID #: 2234




  FoSToN' aka 'M ax," "prez," at l 0g27 Midland
                                                Boulevard, Apartnent #6, St. Louis, Missouri
                                                                                             on
  April 11,20t9.

  3. ELEMENTS:

              a, Count I:

          As to count I' the defendant admits to knowingly
                                                           violating Titre 21, united States Code,
  Sections 8at(a)(t) and 846, and admits there is
                                                  a factuar basis for the plea, and further fulry
  understands that the elements of the crime are the following:

          1
              '     At a time prior to date of the indictment, the defendant and
                                                                                 other persons            reached
 an agr'ement or came to an understanding to disfribute
                                                        to another person, cocaine, a controlled
 substance;

          2.        The defendant voluntarily and intentionally joined                   in the agreement or
 understanding, either at the time it was first reached or
                                                           at some later time while it was still in effect;

          3   '     At the time the defendant joined in the agreement or understanding
                                                                                       he knew of the

 purpose ofthe agreement or understanding.

 4. FACTS:

         The parties agree that the facts in this case are as follows and
                                                                          that the government would

 prove these facts beyond a reasonable doubt            if   the case were to go to   trial.   These facts may be

 considered as relevant conduct pusuant to U.S.S.G                  18 1.3:
                                                                $


 A.      Summarv of Consoiracv and Backsro und of In                          tion:

         ln early   20   18   ,   investigators from the Drug Enforcement Administration (DEA) uncovered

 a cocaine, heroin, and fentanyl distribution organization that was transporting kilogram quantities


 of   cocaine, heroin and fentanyl from Mexico, through rexas and Florida to the St. Louis

 Metropolitan area and the Eastern District ofMissouri. The higher-echelon ofthe conspiracy had



                                                                                                               4
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 5 of 16 PageID #: 2235




  met in the Federal correction Institution in
                                               Florence, colorado in the rate 2000s and
                                                                                        early 2010s
  as they were serving federal prison sentences for prior
                                                          controlled substance violations.
 Investigators were able to identifu the following
                                                   individuals involved in the conspiracy:

                 l'     The St'   Iouis   based distributors were the defendant David M.
                                                                                         Foston, aka
         "Max," and "Prez;" and co-defendants Grant A. Berry, aka ,Kojak,,, ..Jak,,,
                                                                                     and .,50;,, Guy

        R. Goolsby, aka .,Ricochet," .,Shay,,'and ..Shorty;,,
                                                              and Chivas Holmes, aka..e_Ball,,,and

        "4."

                2.      Tlte Texas based source of supply of controlled substances
                                                                                   was co-
        defendant Kennerson L' Gooden (Gooden,) and his assistants
                                                                   were co-defendants Jonatian

        W. Jefferson (Jefferson) and Harold Arceneaux (Arceneaux).

                3.     The Florida based source of supply was David Martinez (Martinez).

               4.      The couriers who transported the controned substances or drug payments
                                                                                              to
        and liom the st. Louis area were co-defendants    otis B. Dodd (otis Dodd), Mario Aquirar-
        Estrada (Aquilar-Eshada), David Lee Trevino (Trevino), carros Macias,
                                                                              Lina Katiuzuca
        Macias (Lina Macias), Jorge A. Lopez-Duran (Lopez-Duran), and Shannon Holmes.

B.      Soecific T    sactions                     2018 an October of 2018.

       Between March 17, 2018 and october 6,2018, DEA investigators uncovered several
                                                                                      large

shipments of cocaine, heroin, fentanyl, and/or drug proceeds and payments the organization

shipped to and Iiom the Eastem District of Missouri.

       1.      Seizure of 1,304,804.00 ofDrug proceeds and payments on March 17,201g.

       During the week of March 11, 2018, fts dsf6adant, Goolsby, and Berry ordered a multi-

kilogram quantity ofcocaine from Gooden and his sources ofsupply. At that time, DEA developed

a confidential source (hereinafter:   CS-l) in the Houston, Texas area.   cs-l   reported that one   of
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 6 of 16 PageID #: 2236



  Gooden's couriers, Gooden's uncle otis Dodd,
                                                  was using a white truck equipped with
                                                                                          a hidden
  compartrnont to transport large amount
                                         ofcocaine to the St. Louis, Missouri area for
                                                                                       Gooden. cs_
  I provided otis Dodd's telephone number
                                              and a geoJocation warrant for that telephone
                                                                                               was
  authorized. Investigators tracked otis Dodd arriving
                                                       in the st. Louis area around March 11,201g.

  Gooden also traveled sepfiately to St. l,ouis,
                                                 Missouri where he maintained a residence, a
                                                                                                 loft
 style apartrnent at I r36 washington Avenue,
                                              Loft g0r, St. Louis Missouri, and a..stash house,,at
  11126 Larimore Road, St. Louis,     Missouri. otis Dodd delivered the cocaine to
                                                                                   Gooden,s ..stash
 house" where    it was unloaded. The      defendant took possession   of one-fifth of the cocaine to
 distribute to others. Goolsby took two-fifths of the
                                                      cocaine for distribution, and Berry took two_

 fifths ofthe kilograms ofcocaine for distribution. on
                                                       March l3,2org,the defendant, Goolsby,
 Berry and Gooden met at Gooden's loft. The defendant,
                                                       Goolsby, and Berry brought large parcels

 of money to that meeting to pay for the cocaine Gooden
                                                        had otis Dodd transport to St. Iouis two

 days before' Investigators were unable to locate and seize the
                                                                cocaine before the defendant,
 Goolsby, and Berry took possession of their portions of the
                                                             shipment and distributed the cocaine

to their lower-level distributors and customers. Gooden and otis Dodd
                                                                      then loaded                the
defendant's, Goolsby's, and Berry's payments into the concealed
                                                                compartment of otis Dodd,s

fuck,   and Dodd left to retum to the Houston Texas area for Gooden to pay
                                                                           his sources of suppry.

         on March   L7   ,2018, investigators used a marked police unit to pull over otis Dodd as he

traveled southwest towards Texas         in   phelps county, Missouri. Inside     of the conceared
compartment, investigators located and seized $1,304,804.00 of drug proceeds and payments
                                                                                          from
the defendant, Goolsby, and Berry to Gooden and his sources of supply for the cocaine that
                                                                                           was

delivered on March I 1, 201 8 and distributed.

        2.      Seizure of$385,000.00 ofDrug proceeds and payments on October 6, 201g.



                                                                                                  6
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 7 of 16 PageID #: 2237




          By october of20i8, investigators were able to
                                                        develop a confidentiar source (hereinafter

  cs-3) who had access to the upper-echelon of tre conspiracy.
                                                               Investigators provided cs-3 with a
  cellular telephone to corununicate with the other
                                                    members of the conspiracy and DEA recorded

  all the conversations between cS-3, the defendant,
                                                     Goolsby, Berry, and others. In early october

  2018, investigators directed cS-3 to set up the sale
                                                       of 25 kilograms of fictitious cocaine to the
 defendant, Goolsby, Berry, and chivas Hormes. over
                                                    t}re course of severar days, CS_3 tarked to

 the defendant, Goolsby, and Berry independently to
                                                    anange for partiar payment of $3g5,000.00         in
 cash for the fictitious cocaine. Dwing this time,
                                                   chivas Hormes secured Shannon Holmes,
 assistance to transpon the $385,000.00 to   cs-3 in Texas   and pick up the ..cocaine.,, chivas Hormes

 offered shannon Hormes some of the product chivas Hormes
                                                          was to receive in the deal and a

 relatively small courier fee to drive to Texas and back. Goolsby (,,Shorty',),
                                                                                Berry (..50,), and the
 defendant ("Prez') each contributed $100,000.00 and chivas
                                                            Hormes put             in $g5,000.00.   The

 $385,000'00 was approximately halfthe necessary payment for the 25 kirograms
                                                                              ofcocaine. cS-
 3, the defendant, Goolsby, Berry, and chivas Holmes agrsed that the defendant,
                                                                                Goolsby, and

 Berry would each receive approximately 7 kilograms of cocaine and chivas
                                                                          Holmes was going to

 receive 3 kilograms of cocaine. The cash was wrapped in plastic wrap or placed
                                                                                in cardboard
boxes for transport. Each of the plastic bundles had the nickname of the owner
                                                                               of the money in
black marker. chivas Holmes' money was contained in a cardboard               box.   The jointly-pooled

money was loaded into a duffel bag and the bag was loaded into      a   pick-up truck secured by chivas

Holmes.

        on october 6, 2018, shannon Holmes drove to cleveland, Texas and met with cs-3 and

an undercover police   offrcer at an Exxon Gas station. CS-3 then directed Shannon Holmes to drive

the truck to an undercover DEA safe house in the area. At the safe house, shannon Holmes gave




                                                                                                      7
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 8 of 16 PageID #: 2238




  cS-3 the duffer bag containing the $3g5,000.00 in
                                                    cash and cs-3 provided the 25 kilograms
                                                                                                of
  fictitious cocaine to shannon Hormes. Shannon
                                                Horrnes loaded the ..cocaine,, into chivas Holmes,

 pick-up truck and began to drive back to towards
                                                  Missouri. DEA investigators directed                     a
 uniformed Cleverand, Texas porice officer to pull
                                                   over Shannon Holmes and recover the fictitious

 cocaine before the defendant, Goolsby, Berry, and
                                                   chivas Holmes discovered it was          fake. The
 officer located the bag of   ..cocaine',
                                            in Shannon Holmes, possession and seized it.

 C.     Aoril 11. 201 9 Seizu re of Dru         Proceeds an dCu             ts.

        on April rr, 2019, DEA              investigators assisted the united states Marsha|s
                                                                                              Service
 (usMS) in effecting the arrest of the defendant relative
                                                          to a federal supervised release arrest
 warrant' lnvestigators had previous identified two residences that the
                                                                        defendant was utilizing,

 8000 January Avenue, st. r-ouis, Missouri and 10g27 Midland
                                                             Boulevard, Apartment #6, st. r.ouis,

 Missouri. An arrest team     wa-s dispatched    to each of the ad&esses. uSMS personnel made enrry

into 8000 January Avenue and located the defendant's cousin at that residence.
                                                                               Unknown to
investigators at the time, someone had contacted the defendpnt via cellular telephone
                                                                                      and wamed

him about the anest attempt at 8000 January Avenue. Just after the USMS entered g000
                                                                                     January

Avenuo' DEA investigators stationed outside of 10827 Midland Boulevard saw the defendant

quickly exit apartrnent #6 and rush toward his chewolet Malibu carrying a plastic                bag.

Investigators stopped the defendant and arested him with the plastic bag. Inside ofthe plastic bag

was $54,472.00 in drug proceeds fiom the sale and distribution of controlled substances the

defendant was attempting to conceal from anesting investigators.          A   search was conducted    of
10827 Midland Boulevard and another $8,760.00 of the defendant's proceeds from the sale and

distribution of controlled substances was located and seized. 11" dsfsadant's Malibu was also

searched and investigators located cutting agents, quinine and platinum mannitol,              in    the



                                                                                                      8
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 9 of 16 PageID #: 2239




  defendant's trunk' Both ofthese agents are used
                                                  in drug distribution to dilute cocaine and/or heroin

  to increase the volume ofcontrolled substances prior
                                                       to a sale and increase the profitability ofthose

  substances

  D.A        mount of C ontrolled Substa nces    Attri butable to the D efen   t.
           The amount of controned substances, in right of
                                                           the known evidence, attributable to
  defendant is not subject to precise calculation. The parties
                                                               have agreed the defendant should be

  held accountable for the 7 kilograms of cocaine he attempted purchase
                                                                        on october 6, 201g that
  was intended for distribution.

 5, STATUTORY PENALTIES:

          a. Count I:

          The defendant fully understands that the maximum possible penarty provided
                                                                                     by law for
 the crime to which the defendant is pleading guilty is imprisonment
                                                                     of not more than twenty years,

 a fine   ofnot more than   $1,000,000, or both such imprisonment and     fine. The Court shall   also

 impose a period of supervised release   ofat   least three years.




 6.   U.S. SENTEN CIN G GUIDELINES: 2018                      AL.

          The defendant understands that this offense is affected by the U.S. Sentencing
                                                                                         Guidelines

 and the actual sentencing range is determined by both the Total Offense Level and the
                                                                                       Criminal
 History category. The parties agree that the following are the u.S. Sentencing Guidelines Total

 Offense Level provisions that apply:

          a. Chapter   2 Offen se Conduct:

                 (1) Base Offense Level:




                                                                                                    9
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 10 of 16 PageID #: 2240




                          (a.) Drug        euantity:   The parties recommand and agree that the quantity
                                                                                                                of
                 cocaine for which defendant is accountable, including
                                                                       rerevant conduct, is at least

                 5 kilograrns but iess than 15 kilograms ofcocaine
                                                                   resulting in a base offense revel

                 of 30 pursuant to U.S.S.G g2D1.1(c)(5).

                          (b.) Career Offender provision: The parties
                                                                      anticipate                      that     the

                 defendant win be found to be a career offender under
                                                                                 u.s.s.G.   g4B 1. r . Defendant

                 has   fu,y   discussed this provision      with his counser and is fulry aware that if he is

                 determined to be a career offender, he          will   be subject to the base offense level   of
                32 under U.S.S.G. gaB         l.l(b)(3),   and Criminal History caregory    VI under U.S.S.G.
                 g4B1.l(b).

                (2) chapter      2   specific offense characteristics: The parties recommend that the

 following Specific Offense Characteristics may            apply:       None.

         b.    AD ter   3 Adi ustments : The parties are unaware of any                applicable Chapter       3

 Adjusfrnents, other than acceptance of responsibility.

                (1) Acceptance of Responsibility: The parties recommend that
                                                                             three levels should

 be deducted pursuant to U.s.S.G $3El.l(a), because the defendant has olearly demonstrated

 acceptance of responsibility and timely notified the government of the defendant,s
                                                                                    intention to

 plead guilty. The parties agree that the defendanfs eligibility for this deduction is based
                                                                                             upon

 information presently known.         If   subsequent to the taking      of the guilty plea the   government

 receives new evidenco of statements or conduct by the defendant which it believes are inconsistent

 with defendant's eligibility for this deduction, the government may present said evidence to the

 court, and argue that the defendant should not receive all or part of the deduction pursuant to

 U.S.S.G $3E1.1, without vioiating the plea agreement.




                                                                                                             10
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 11 of 16 PageID #: 2241




             d. Other Adi ustmen ts and Dispu ted Adi ustmen ts:
                                                                            None.
             e.   Estima ted T otal      se         The parties estimate the Total Offense Level
                                                                                                 is 27.         If
   the defendant is found to be a Career offender,
                                                   his Total offense Level      will   be 29 and his   criminal
  history category is VI

          f.c                     ry: The determination of the defendant's Criminal History
                                                                                            Category
  shall be Ieft to the    court- Either party may challenge, before   and at sentencing, the finding of the

  Presentence Report as to the defendant's criminal
                                                    history and the appricable category. The
  defendant's criminal history is known to the defendant and
                                                             is substantially available in the pretrial

  Services Report.


                                                                       a@i*            The parries agree that

  the court is not bound by the Guidelines anarysis agreed to herein.
                                                                      The parties may not have

  foreseen    all applicable Guidelines. The Court may, in its discretion, apply or not apply
                                                                                                          any
  Guideline despite the agreement herein and the parties shall not be permitted
                                                                                to withdraw from the

 plea agreement.

 7.   WAIVER OF APP EALAND POST-C OIIVICTI ON RI GHTS:

         a. Aupeal:       The defendant has been fully apprised by defense counsel of the
                                                                                          defendant,s

 rights conceming appeal and furly understands the right to appeal the
                                                                       sentence under Title Ig,

 United States Code, Section 3742.

                    (1)   Non-Sen tencins Issues:    The parties waive all rights to appeal all non-

 jurisdictional, non-sentencing issues, including, but not limited to, any issues relating
                                                                                           to pretrial

 motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant
                                                                                                    is

 pleading guilty and whether defendant's conduct falls within the scope ofthe statute(s).




                                                                                                           11
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 12 of 16 PageID #: 2242




                       (2) Sentencine Issues: In the event the
                                                               Court    accepts the plea, accepts the U.S.

   Sentencing Guidelines Total offense Lever
                                             agreed to herein, and, after determining a
                                                                                        Sentencing
  Guidelines range, sentences the defendant within
                                                   or berow that range, then, as part of this
  agreement, the defendant hereby waives alr
                                             rights           to appeal an sentencing   issues other than
  criminar History but only        if it   affects the Base offense Level or criminal History
                                                                                              category.
  Similarly, the Govemment hereby waives arl rights
                                                    to appear           a[   sentencing issues other than
  criminal History provided the court accepts ths plea, the
                                                            agreed rotal offense Level               and
  sentences the defendant within or above that range.

             b.   Habeas C orD us: The defendant agrees to waive all rights
                                                                            to contest the conviction or

  sentence    in any post-conviction proceeding, including one pursuant to Title
                                                                                 2g, United        States

  code, Section 2255, except for claims of prosecutorial misconduct
                                                                    or ineffective assistance of
  counsel.

         c. Right to Records:        The defendant waives all rights, whether asserted directly or
                                                                                                   by a
 representative, to request from any department or agency            of the United states any    records

 pertaining to the investigation or prosecution ofthis case, including
                                                                       any records that may be sought

 under the Freedom of Information Act, Title 5, united States code,
                                                                    Section 522, or the privacy

 Act, Title 5, United States Code, Section 552(a).

 8. OTIIER:

         a. Disclosures      Reo uired bv the United States Probation Office: The defendant agrees

 to truthfully complete and sigr forms as required by the United states probation office prior to

 sentencing and consents to tre release of these        foms and any supporting documentation by the

 United States Probation Office to the government-

         b.       Civil or Administrative Actions Not Barred: Effect on Other Governmental
 Agencies:


                                                                                                      tz
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 13 of 16 PageID #: 2243




                  Nothing contained herein rimits the rights and
                                                                 authority of the united states to take any
   civil, tax, immigration/deportation or adminiskative
                                                        action against the defendant.


                  c,     uDerv ised Release: Pursuant to any supervised
                                                                        release term, the Court will impose

   standard conditions upon the defendant and may
                                                  impose special conditions related to the
                                                                                           crime
  defendant             committed.        These conditions   win be restrictions on the defendant to which       the
  defendant            will   be requted to adhere.   violation of the conditions of supervised release resulting

  in revocation may require the defendant to serve a term
                                                          of imprisonment equal to the length ofthe

  term ofsupervised release, but not greater than the term
                                                           set forth in Titte r g, United States code,

  Section 3583(e)(3), without credit for the time served after
                                                               release. The defendant understands

  that parole has been abolished.

                 d.    Mandato rv Special Assess ment: Pursuant to Title 18, United
                                                                                    States Code. Section

  2013, the Court is required to impose a mandatory special assessment
                                                                       of              $   100 per count for a total

  of   $   1   00, which ttre defendant agrees to pay at the time of sentencing.
                                                                                 Money paid by the defendant

 toward any restitution or fine imposed by the court shall be first used
                                                                         to pay any unpaid mandatory

 special assessment.

                 e.    Possibilitv of Detention:       The defendant may be subject to immediate detention

 pursuant to the provisions of Title 18, United States Code, Section 3143.

                 f.    Fines. Restitution. and costs of Incarceration and Supervision: The court may

 impose a fine, costs of incarceration and costs of supervision. The defendant agrees that any fine

 imposed by the Court              will   be due and payable immediately.

                g. Forfeiture:       The defendant agrees to forfeit all of the defendant's interest in all items

 seized by law-enforcement officials during ttre course oftheA investigation. The defendant admits




                                                                                                                 13
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 14 of 16 PageID #: 2244



  that all United States cufrency, weapons, property,
                                                      and assets seized by law enforcement officials

  during their investigation constitute the proceeds
                                                                of the defendant,s illegar activity,   wore
  commingled with illegal proceeds, or were used
                                                 to facilitate the illegal activity. The defendant
  agrees to execute any documents and take alr
                                               steps needed to transfa           title or ownership of said
  items to the govemment and to rebut the claims
                                                 of nominees and/or alleged third party owners.
  The defendant agrees that said items may be disposed
                                                                   ofby   raw enforcement officials in any
  manner.

   . ACKNO                                             OF         D          ANT'S RI
            In pleading guilty, the defendant acknowledges, fully
                                                                  understands and hereby waives his

 rights' including but not rimited to: the right to plead not gu
                                                                 ty to the charges; the right to be tried

 by   a   jury in a public and    speedy trial; the right to   file pretrial motions, including motions to
 suppress or exclude evidence; the right at such trial to a presumption
                                                                                of innocence; the right to
 require the govemment to prove the elements ofthe offenses charged
                                                                    against the defendant beyond

 a reasonable doubt; the right not to      testi$; the right not to present any evidence; the right to be

 protected from compelled self-incrimination; the right at trial to confront
                                                                             and cross-examine
 adverse witnesses; the right to     testit/ and present evidence and the right to compel the attendance

 of witnesses. The defendant further understands that by this guilty plea, ttre defendant expressly

 waives all the rights set forth in this paragraph.

           The defendant fully understands that the defendant has the right to be represented by

 counsel, and   if   necessary, to have the court appoint counsel at trial and at every other stage of the

 proceeding. The defendant's counsel has explained these rights and the consequences ofthe waiver

 ofthese rights. The defendant fully understands that, as a result of the guilty plea, no trial will, in




                                                                                                       t4
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 15 of 16 PageID #: 2245




   fact, occur and that the only action remaining
                                                  to be taken in this case is the imposition
                                                                                             of the
   sentence.

          The defendant is fully satisfied with the representation
                                                                   received from defense counsel. The
  defendant has reviewed the govemment's
                                         evidence and discussed the govemment,s
                                                                                case and a
  possible defenses and defense witnesses
                                          with defense co,nser. Defense cormsel has completely
  and satisfactorily explored all areas which the
                                                  defendant has requested relative to the govemment,s

  case and any defenses.


  10.   vol, UNTA YN ATURE OT'THE GUILTY PLEAAND PLEAAG
                                                                                      EME
          This document constitutes the entire agreement between
                                                                 the defendant and the govemment,

  and no other promises or inducements have been
                                                 made, directly or indirectly, by any agent of the

  government, including any Department of Justice
                                                  attomey, conceming any plea to be entered in

  this case. In addition, the defendant states that no person
                                                              has, directly or indirectly, threatened or

  coerced the defendant to do or refrain from doing anything
                                                             in connection     with any aspect of this
 case, including entering a plea   of guilty.

         The defendant acknowledges having voluntarily entered into
                                                                    both the plea agreement and

 the guilty plea. The defendant further acknowledges that this guiltyplea
                                                                          is made ofthe defendant,s

 own free will and that the defendant is, in fact, guilty.

 1I. CONSEO UENCES OF POST-PLEA MISC ONDUCT:

         After pleading guilty and before sentencing, if defendant commits any crime, other than

 minor kaffic offenses, violates any conditions of release that results in revocation, violates any

 term of this guilty-plea agreement, intentionally provides misleading, incomplete or unkuthful

 information to the u.S. Probation office or fails to appear for sentencing, the united states, at its

 option, may be released from its obligations under this agreement. The Government may also, in



                                                                                                    15
Case: 4:19-cr-00412-AGF Doc. #: 598 Filed: 02/09/21 Page: 16 of 16 PageID #: 2246




   its discretion, proceed with this agreement
                                               and may advocate for any sentencing position
                                                                                            supported
   by the facts, including but not limited to obsruction justice
                                                        of       and deniar of acceptance of
   responsibility.

   12. NO RIGHT TO WITIIDRAW G{,]ILTY PLEA:

          Pursuant to Rule 1r(c) and (d), Federal Rules
                                                        of criminal procedure, the defendant
  understands that there   will   be no right to withdraw the plea entered under this
                                                                                      ag.eement, except
  where the court rejects those portions        of the plea   agreement which deal with charges the

  govemment agrees to dismiss or not to bring.




  October 19. 2020                                        /V John R. Mantovani
  Date                                                    JOHN R. MANTOVANI, #50867MO
                                                          Assistant United States Attomey

                                                                           (^)
     //,1- 3/-,2D
  Dajte                                                   DAVID M. FOS
                                                          Defendant


 l0' 7k)$
  Date
                                                         Attorney for




                                                                                                   1b
